Exhibit 10.3

 

PRESIDENCY OF THE REPUBLIC

REPUBLIC OF GUINEA

 

 

GENERAL SECRETARIAT

Work — Justice - Solidarity

OF GOVERNMENT

 

 

DECREE D/2017/ 087 /PRG/SGG

 

CONCERNING APPROVAL OF THE THIRD AMENDMENT TO THE HYDROCARBONS PRODUCTION
SHARING CONTRACT BETWEEN THE REPUBLIC OF GUINEA, THE SCS CORPORATION LTD (A
SUBSIDIARY OF HYPERDYNAMICS CORPORATION) AND THE SOUTH ATLANTIC PETROLEUM
LIMITED COMPANY (SAPETRO)

 

THE PRESIDENT OF THE REPUBLIC

 

In view of

 

The Constitution;

 

 

 

In view of

 

Law L/2016/075/AN of December 30, 2016, concerning the financial governance of
Public Enterprises and Facilities in the Republic of Guinea;

 

 

 

In view of

 

Ordinance N°119/PRG(1) of September 23, 1986, concerning the Petroleum Code of
the Republic of Guinea (Code of reference for the Hydrocarbons Production
Sharing Contract between the Republic of Guinea and SCS Corporation Ltd.);

 

 

 

In view of

 

Decree D/2015/226/PRG/SGG of December 26, 2015, concerning the nomination of the
Prime Minister, Head of Government;

 

 

 

In view of

 

Decree D/2015/227/PRG/SGG of December 30, 2015, concerning the structure of the
Government;

 

 

 

In view of

 

Decree D/2016/003/PRG of January 04, 2016, concerning the nomination of members
of the Government;

 

 

 

In view of

 

Decree D/2015/165/PRG/SGG of August 29, 2015, concerning the Creation, Bylaws,
Mission, Powers and Organization of the Office National des Pétroles (ONAP -
National Petroleum Office);

 

 

 

In view of

 

Decree D/2016/007/PRG/SGG of January 9, 2016, concerning the nomination of the
General Manager of the Office National des Pétroles (ONAP);

 

 

 

In view of

 

The Hydrocarbons Production Sharing Contract signed on September 22, 2006,
between the Republic of Guinea and the SCS Corporation Ltd, as amended by the
First Amendment dated March 25, 2010, and the Second Amendment dated
September 14, 2016;

 

 

 

In view of

 

The Tripartite Protocol signed on March 10, 2017, between the Republic of
Guinea, the SCS Corporation Ltd Firm and the South Atlantic Petroleum Limited
Company;

 

 

 

In view of

 

The Third Amendment to the Hydrocarbons Production Sharing Contract between the
Republic of Guinea, the SCS Corporation Ltd Company and the South Atlantic
Petroleum Limited Company, dated April 12, 2017;

 

 

 

In view of

 

The Hydrocarbons Production Sharing Contract signed on September 22, 2006,
between the Republic of Guinea and the SCS Corporation Ltd Company, as amended
by the First Amendment dated March 25, 2010 and the Second Amendment dated
September 14, 2017;

 

 

 

In view of

 

The Tripartite Protocol signed on March 10, 2017, between the Republic of
Guinea, the SCS Corporation Ltd Firm and the South Atlantic Petroleum Limited
Company;

 

 

 

 

--------------------------------------------------------------------------------


 

In view of

 

The Third Amendment to the Hydrocarbons Production Sharing Contract between the
Republic of Guinea, the SCS Corporation Ltd Company and the South Atlantic
Petroleum Limited Company, dated April 12, 2017;

 

 

 

 

 

On the proposition of the General Manager of ONAP ;

 

DECREES

 

Article 1:

 

The Third Amendment to the Hydrocarbons Production Sharing Contract between the
Republic of Guinea, the SCS Corporation Ltd Company and the South Atlantic
Petroleum Limited Company, dated April 12, 2017, is approved;

 

 

 

Article 2:

 

This Decree, which takes effect as of the date it is signed, shall be recorded
and published in the Journal Officiel de la Republique (“Official Journal of the
Republic”)

 

Conakry, dated 21 APRIL 2017

 

[g118463kki001.jpg]

 

Professor Alpha CONDE

 

PRG(1) = President de la République de Guinée (“President of the Republic of
Guinea”)

 

SGG = General Secretariat of Government

 

--------------------------------------------------------------------------------